COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Sabrenda T. Littles v. Riverwalk Council of Co-Owners, Inc.
                            and JDH Association Management Co.

Appellate case number:      01-16-00790-CV

Trial court case number:    2015-38134

Trial court:                165th District Court of Harris County

        Appellant, Sabrenda T. Littles, has filed a notice of appeal from the trial court’s
final judgment signed on August 30, 2016. Appellees, Riverwalk Council of Co-Owners,
Inc. and JDH Association Management Co., have filed a motion for extension of time to
file their notice of appeal, requesting an extension to December 12, 2016. Littles has
responded to the motion, asserting that appellees’ motion is untimely.

       Because Littles timely filed a motion to modify the trial court’s judgment, a notice
of appeal was due by November 28, 2016, or by December 13, 2016, with a fifteen-day
extension. See TEX. R. APP. P. 26.1(a), 26.3. Littles filed her notice of appeal on October
4, 2016. Appellees then may have filed a notice of appeal within the applicable deadline
under rule 26.1 or fourteen days after the first filed notice of appeal “whichever is later.”
Id. 26.1(d). Accordingly, appellees’ notice of appeal was due no later than November 28,
2016, and, their motion, filed within the fifteen-day extension period, was timely. See id.
26.3.

     We grant appellees’ motion and extend the time for filing their notice of appeal to
December 12, 2016.

       It is so ORDERED.

Judge’s signature: _/s/ Terry Jennings
                    Acting individually

Date: December 8, 2016